Title: To George Washington from Herman Stump, 20 December 1794
From: Stump, Herman
To: Washington, George


        
          Sir
          Harford Maryland 20th Decr 1794
        
        I have to inform you of a disagreeable circumstance, this Morning before Sun Rise your Mullato Man in attempting to cross the Run by this place between this & Abbingdon fell from his Horse & went a small distance down the Stream a Negro Man of Mrs Stiless who keeps the Public Inn at this place & went

with him to see him cross the Run got him out speechless he was taken to Mrs Stiles & a Physician procured immediately but nothing could save his life. he expired about the middle of the day I thought it my duty to inform you by first Post. I had occasion to inform you of the death of your Horse at this place once before so that you may consider me the messenger of bad News I am sorry that I should have occasion so to do—A Coffin is bespoke & I expect he will be Burried to Morrow.
        Now while writing I beg leave to mention a circumstance to you I am informed an Unkle of mine Hermon Husband is taken up & confined in the Goal of Phila. on suspicion of being one of the Insurgents that resisted the execution of the Excise Law. I know that his Sentiments was always in favor of the Law & that he endeavored all he could to prevent the people of the Western Counties from opposing the execution of the Law & prevented the most of the people in Bedford County from opposing the Execution of it. & I know he is a good friend to Liberty & his Country & opposed British Tyranny very early though not with success at that time he was very active in the time of the War & did all he could against the British During the War & if we had not succeeded in the revolution he would have been one of the first sacrafises to British Tyranny as they thought his conduct with the Regulators in Carolina the first thing that brought on the War which brought on the seperation from Britain a Member of Congress informs me that he heard you say that Hermon Husband was an old offender this makes me think you are misinformd certainly his having always resisted British Tyranny could not make you view him as an old offender because you resisted them With success yourself he has many friends because he is a friend to Liberty & Mankind & is a friend to our Goverment which I hope will induce you from motives of Humanity to consider an old Man that intends no harm & has always been unfortunate & not be prejudiced againt him from hear say his Innocence I make not the least doubt will be proven if justice is done him by the Evidences & as he is confined on Suspicion if in your power please to alleviate his sufferings as much as consistent with Law I write in haste & hope youl excuse my Freedom wishing honor Health & Happiness I remain Your Humble Servt
        
          Herman Stump
        
       